Citation Nr: 0213657	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Restoration of entitlement to the used portion of home loan 
guaranty benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel







INTRODUCTION

The veteran had more than 10 years of active service, 
including periods from September 1978 to September 1982 and 
from August 1970 to August 1973.

This matter reportedly comes before the Board of Veterans' 
Appeals (Board) from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Eligibility Center in 
Winston-Salem, North Carolina which denied restoration of the 
used portion of home loan benefits.  In September 2000, the 
case was transferred to the VA Regional Office (RO) in 
Nashville, Tennessee.  The veteran subsequently perfected 
this appeal.


FINDINGS OF FACT

1. VA has obtained all evidence necessary for an equitable 
disposition of the veteran's appeal.

2. In July 1983, the veteran and his spouse purchased a home 
using a loan that was guaranteed, in part, by VA.

3. In March 1991, VA received a Notice of Intention to 
Foreclose and a foreclosure sale was held in October 1991.

4. VA made payment to the note holder under the terms of the 
loan guaranty, thus establishing the veteran's loan 
guaranty indebtedness in the amount of $10,099.04.

5. The veteran was released from liability of debt under 
Chapter 7 Bankruptcy and his spouse was granted a waiver 
of indebtedness in February 1993.

6. VA's loss resulting from default of the veteran's loan has 
not been repaid.

CONCLUSION OF LAW

Restoration of entitlement to the used portion of loan 
guaranty benefits is not available until the loss that VA 
sustained in connection with the loan is repaid.  38 U.S.C.A. 
§ 3702 (West 1991 & Supp. 2002); 38 C.F.R. § 36.4302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

The September 2000 Statement of the Case (SOC) notified the 
veteran of the laws and regulations pertaining to entitlement 
to loan guaranty benefits.  The SOC notified the veteran that 
a loss was suffered by the Government incident to the 
foreclosure of his prior VA loan and that the presence of 
this loss is a bar to restoration of entitlement.  The 
veteran was informed that the amount of used entitlement may 
be excluded in certain circumstances, including if the 
property which secured the loan has been disposed of by the 
veteran and the loan has been repaid in full, or the 
Secretary has been released from liability as to the loan, or 
if the Secretary has suffered a loss on such loan, the loss 
has been paid in full.  This essentially notified the veteran 
that absent evidence that the loss has been paid, the amount 
of used entitlement must be considered in computing the 
amount of available entitlement.  There is no indication in 
the claims folder or loan guaranty folder that the veteran 
has repaid the loss and the veteran has not argued as such or 
identified additional evidence that needs to be obtained. 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In July 1983, the veteran and his spouse purchased a home 
using a loan that was guaranteed, in part, by VA.  In 1990, 
the couple divorced and the spouse was awarded the property.  
She was able to make the mortgage payments with the receipt 
of child support.  The veteran was later incarcerated and was 
unable to meet his financial obligations.  Without the 
receipt of child support, the spouse reportedly could not 
maintain the required payments and the account became 
delinquent.  In March 1991, VA received a Notice of Intention 
to Foreclose.
 
Pursuant to 38 C.F.R. § 36.4320, VA specified that the 
"Credit to the Indebtedness" on account of sale shall be 
$29,279.00.  In October 1991, the property was sold at a 
foreclosure sale.  It appears that the property was sold to 
the mortgage company who had assigned its interest to the 
Secretary for $29,279.00.  Subsequently, VA satisfied a claim 
on the loan guaranty, thus establishing the veteran's loan 
guaranty indebtedness in the amount of $10,099.04.

The veteran was released from liability of debt under Chapter 
7 Bankruptcy.  In November 1992, the veteran's spouse 
requested a waiver of this debt.  In February 1993, the 
spouse was granted a waiver of indebtedness.  A February 1993 
memorandum requested that the veteran's entitlement be 
charged accordingly.

The veteran is seeking restoration of full entitlement to 
loan guaranty benefits.  Basic entitlement to loan guaranty 
benefits is governed by statute and regulation.  In the case 
of any veteran who served on active duty during 2 or more of 
the periods for which eligibility for housing loan benefits 
under this chapter may be granted, entitlement derived from 
service during the most recent such period (A) shall cancel 
any unused entitlement derived from service during any 
earlier such period, and (B) shall be reduced by the amount 
by which entitlement from service during any earlier such 
period has been used to obtain a direct, guaranteed, or 
insured housing loan (i) on real property which the veteran 
owns at the time of application; or (ii) as to which the 
Secretary has incurred actual liability or loss, unless in 
the event of loss or the incurrence and payment of such 
liability by the Secretary the resulting indebtednes of the 
veteran to the United States has been paid in full.  
38 U.S.C.A. § 3702(a)(1) (West Supp. 2002).

In computing the aggregate amount of guaranty or insurance 
housing loan entitlement available to a veteran under this 
chapter, the Secretary may exclude the amount of guaranty or 
insurance housing loan entitlement used for any guaranteed, 
insured or direct loan, under the following circumstances: 

(1)(A) The property that secured the loan has been disposed 
of by the veteran or has been destroyed by fire or other 
natural hazard; and (B) the loan has been repaid in full, or 
the Secretary has been released from liability as to the 
loan, or if the Secretary has suffered a loss on such loan, 
the loss has been paid in full.

(2) A veteran-transferee has agreed to assume the outstanding 
balance on the loan and consented to the use of the veteran-
transferee's entitlement, to the extent that the entitlement 
of the veteran-transferor had been used originally, in place 
of the veteran-transferor's for the guaranteed, insured, or 
direct loan, and the veteran-transferee otherwise meets the 
requirements of this chapter.

(3)(A) The loan has been repaid in full; and (B) the loan for 
which the veteran seeks to use entitlement under this chapter 
is secured by the same property which secured the loan 
referred to in subpragraph (A) of this paragraph.

(4) In a case not covered by paragraph (1) or (2) - (A) the 
loan has been repaid in full and, if the Secretary has 
suffered a loss on the loan, the loss has been paid in full; 
or (B) the Secretary has been released from liability as to 
the loan and, if the Secretary has suffered a loss on the 
loan, the loss has been paid in full.  

The Secretary may, in any case involving circumstances the 
Secretary deems appropriate, waive one or more of the 
conditions prescribed in paragraph (1).  The authority of the 
Secretary under this subsection to exclude an amount of 
guaranty or insurance housing loan entitlement previously 
used by a veteran may be exercised only once for that veteran 
under the authority of paragraph (4).

38 U.S.C.A. § 3702(b) (West Supp. 2002).

The Board acknowledges that the veteran is no longer liable 
for this debt.  However, the Board emphasizes that a 
distinction must be made between release from liability and a 
loss to VA.  If VA has suffered an unreimbursed loss, it will 
not guaranty more than the unused portion of the veteran's 
loan guaranty entitlement.  See Wells v. Brown, 9 Vet. App. 
293 (1996).  The term "loss" extends to cases where VA 
cannot recover any deficiency from the veteran.  Id. at 296 
(citing Dixon v. United States, 68 F.3d 1253 (10th Cir. 
1995)).

As discussed, entitlement may be restored if certain 
conditions are met.  See 38 U.S.C.A. § 3702(b) (West Supp. 
2002); 38 C.F.R. § 36.4302(j) (2001).  The veteran argues 
that he was not at fault in the creation of the indebtedness.  
The veteran reported that he quitclaimed the property to his 
spouse before going to prison and that she is the one who 
lost the property.  Despite the circumstances surrounding 
foreclosure, it was the veteran's entitlement that was used 
to obtain the loan.  The Secretary made payment under the 
terms of the loan guaranty and this loss has not been repaid.  
In this case, the necessary conditions have not been 
satisfied and the Board does not find the circumstances 
appropriate for waiver of the prescribed conditions.

Accordingly, after consideration of the applicable law and 
regulations and the veteran's contentions, the Board 
concludes that restoration of the veteran's entitlement to 
the used portion of VA home loan benefits should not be 
granted until such time as the loss to VA has been recovered.


ORDER

Restoration of entitlement to the used portion of home loan 
guaranty benefits is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

